

117 HR 2995 IH: National Flood Insurance Program Reporting on Impact to Seaboards and Counties Act of 2021
U.S. House of Representatives
2021-05-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 2995IN THE HOUSE OF REPRESENTATIVESMay 4, 2021Miss Rice of New York (for herself and Mr. Garbarino) introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo require a report regarding the potential impacts of any changes to the risk-rating methodology for the National Flood Insurance Program of the Federal Emergency Management Agency before implementation, and for other purposes.1.Short titleThis Act may be cited as the National Flood Insurance Program Reporting on Impact to Seaboards and Counties Act of 2021 or the NFIP RISC Act of 2021.2.Congressional findingsThe Congress finds that—(1)30 percent of the population of the United States and 50 percent of the gross domestic product of the United States is located on the Atlantic coast or the Gulf of Mexico coast, areas frequently hit by coastal storms and hurricanes;(2)90 percent of all natural disasters involve flooding;(3)all 50 States have experienced floods and flash floods between 2015 and 2020;(4)in most States, enrollment in the National Flood Insurance Program has decreased between 15 and 35 percent since 2011;(5)some of the poorest, most disenfranchised populations live in floodplains because the land is cheaper and moving out of such areas is not a feasible solution; and(6)such communities are significantly impacted by floods and other extreme weather events and are often less equipped to rebuild or relocate afterwards.3.Report on impacts of changes to flood insurance methodologyNot later than 6 months before implementing any chargeable premium rate for flood insurance coverage pursuant to section 1308 of the National Flood Insurance Act of 1968 that is related to a change in flood-risk assessment methodology, the Administrator of the Federal Emergency Management Agency shall report on the website of the Agency an analysis of the expected impacts of such resulting new rates on—(1)participation of communities in the National Flood Insurance Program;(2)chargeable premium rates for flood insurance coverage under such Program and estimated rates for such coverage pursuant to section 1307 of the National Flood Insurance Act of 1968 (42 U.S.C. 4014);(3)chargeable premiums for various categories of properties, including properties paying less than risk base rate and properties that are low income, very low income, and extremely low income, as defined by the Federal Emergency Management report to the Congress entitled An Affordability Framework for the National Flood Insurance Program, released April 17, 2018 (Release Number HQ-18-035);(4)National Flood Insurance Program policyholders, including annual premium increases and decreases;(5)the extent to which the number of flood insurance claims on a property will influence the property's rating;(6)the finances of the National Flood Insurance Program;(7)the community rating system and flood hazard area mapping, including the funding for such systems, public communications of any such changes, and floodplain management procedures; (8)flood mitigation programs, including changes to flood mitigation grant programs resulting from a change in rating methodology;(9)replacement cost value, due to fluctuations in premium prices; and(10)the results and conclusions of the report specified in paragraph (3) of this section.4.Pandemic protectionThe Administrator of the Federal Emergency Management Agency may not implement any changes to the flood-risk assessment methodology for the National Flood Insurance Program—(1)during the effective period of the emergency declared by the President on March 13, 2020, pursuant to section 501(b) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121(b)), relating to the Coronavirus Disease 2019 (COVID–19); or(2)during the 6-month period that begins upon the termination of such effective period.